DETAILED ACTION
This Office Action is in response to Amendment filed February 2, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 2, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 21-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear what “said interface devices” recited on lines 7-8 refer to, because (a) claim 1 recites that “each qubit coupled to an interface device” on line 3, not “one qubit coupled to one interface device, and another qubit coupled to another interface device”, (b) in other words, claim 1 does not recite a plurality of 
(2) Also regarding claim 1, it is not clear what the limitation “the angle ø of the quantum state is relevant” recited on line 10 suggests, because (a) Merriam-Webster dictionary defines “relevant” as “having significant and demonstrable bearing on the matter at hand” or “affording evidence tending to prove or disprove the matter at issue or under discussion”, and (b) therefore, for Applicants to claim that “the angle ø of the quantum state is relevant,” Applicants first need to claim where or to which element or feature “the angle ø of the quantum state is relevant”, which Applicants do not specifically claim.
(3) Further regarding claim 1, it is not clear what the limitation “until time of quantum decoherence” recited on line 10 suggests, because (a) Applicants did not originally disclose such a feature, rendering the amended claim 1 probably noncompliant with the written description requirement, (b) it is not clear whether there is a certain and one specific threshold for the claimed quantum decoherence since otherwise the time of quantum decoherence may not be well-defined, (c) in other words, if the quantum decoherence has a varying degree of quantum decoherence in a spectrum or distribution, the “time of quantum decoherence” would not be well-defined since there would be a plurality of times of quantum decoherence.
Claims 2-7 depend on claim 1, and therefore, claims 2-7 are also indefinite.
(4) Regarding claim 5, it is not clear what “at least one of said interface devices” recited on line 3 refers to, because (a) claim 1, from which claim 5 depends, recites that “each qubit coupled to an interface device” on line 3, not “one qubit coupled to one 
(5) Regarding claim 21, it is not clear what the limitation “not necessarily the same”, because (a) it is not clear whether the limitation suggests that the first and second ø angle control voltage Vø signal can be the same or different from each other, and (b) it is not clear whether Applicants originally disclosed that the first and second ø angle control voltage Vø signal can be the same or different from each other.
(6) Also regarding claim 21, it is not clear what the limitation “the angle ø of the quantum state is relevant” recited on line 13 suggests, because (a) Merriam-Webster dictionary defines “relevant” as “having significant and demonstrable bearing on the matter at hand” or “affording evidence tending to prove or disprove the matter at issue or under discussion”, and (b) therefore, for Applicants to claim that “the angle ø of the quantum state is relevant,” Applicants first need to claim where or to which element or feature “the angle ø of the quantum state is relevant”, which Applicants do not specifically claim.
(7) Further regarding claim 21, it is not clear what the limitation “until time of quantum decoherence” recited on line 13 suggests, because (a) Applicants did not originally disclose such a feature, rendering the new claim 21 probably noncompliant with the written description requirement, (b) it is not clear whether there is a certain and one specific threshold for the claimed quantum decoherence since otherwise the time of quantum decoherence may not be well-defined, and (c) in other words, if the quantum 
(8) Still further regarding claim 21, it is not clear what “said semiconductor quantum structure” recited on lines 15-16 refers to, because (a) line 2 of claim 21 recites “a first and second semiconductor quantum structure”, and (b) therefore, it is not clear whether “said semiconductor quantum structure” refers to the first semiconductor quantum structure, the second semiconductor quantum structure, or the composite semiconductor quantum structure including both of the first and second semiconductor structure.
Claims 22-27 depend on claim 21, and therefore, claims 22-27 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 30, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815